Citation Nr: 1701734	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disability, claimed as due to chemical burns.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1990 to February 1993, and from April 2005 to August 2006.  He also had unverified periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

This issue was previously remanded by the Board in December 2015 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current disability of either eye did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of an eye disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  


CONCLUSION OF LAW

The criteria for service connection for a disability of either eye, to include residuals of chemical burns, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of a July, August, and October 2007, March 2008, and January 2009 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  A VA medical examination and opinion was also afforded the Veteran on several occasions, most recently in March 2016, with a June 2016 addendum.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Bilateral Eye Disability

The Veteran seeks service connection for a bilateral eye disability, claimed as residuals of chemical burns.  He has asserted that he was exposed to caustic chemicals during service, and a bilateral eye disability has been chronic since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors of the eyes are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).  

As noted in the introduction, the Veteran had two periods of active duty service.  On service examination in November 1989 for the first period, he was found to have normal vision, without noted abnormalities of either eye.  On service separation examination in November 1993, he was again found to have 20/20 vision and no noted abnormalities of either eye.  During his second service period in January 2006, however, the Veteran was seen for corneal abrasions due to chemical burns to both eyes.  He was reportedly working in a building in which a chemical concrete hardener had recently been applied, causing chemical burns.  Reported symptoms included eye irritation, redness, and swelling.  On a subsequent July 2006 post-deployment health assessment, he reported that during deployment, he experienced redness of the eyes with tearing and dimming of vision, but denied any such symptoms at the present time.  

Following service separation, the Veteran sought private treatment in January 2007 for fever, nasal drainage, coughing, and itchy eyes.  An upper respiratory infection was diagnosed and a separate eye examination was recommended.  A disability of either eye was not diagnosed at that time.  Thus, review of the record reflects that while the Veteran had in-service treatment for corneal abrasions in service, he denied any current symptomatology on a subsequent post-deployment questionnaire.  Following service, he was not diagnosed with a disability of either eye for over a year, and while he reported itchy eyes in January 2007, this symptomatology was attributed to an upper respiratory infection.  This period without complaint or treatment is one evidentiary factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding any nexus between any disease, injury, or incident of service and a current disability of the eyes, a VA general medical examination was afforded the Veteran in February 2008.  At that time, he reported double vision, loss of visual field, eye pain, and photophobia, all bilaterally.  On physical examination, both eyes had a normal reactive response, without impairment in gross visual fields and without evidence of any impairment or abnormalities.  An eye examination was subsequently afforded him in March 2008, at which time the Veteran again reported photophobia, along with dry eyes and intermittent blurry vision.  On physical examination, the Veteran had 20/30 visual acuity in the right eye, correctable to 20/20.  Visual acuity in the left eye was 20/30, also correctable to 20/20.  He was also without visual field defects, ptosis, diplopia, or lens abnormalities bilaterally.  Reduced tear film and prism was noted bilaterally, but no current active eye disease was present.  The examiner found no evidence of any current residuals of the Veteran's in-service chemical burns to the eyes.  

On VA examination in February 2016, the Veteran reported dry eyes and photophobia since service.  A history of lattice degeneration and prism in glasses was also noted.  On physical examination, the Veteran had 20/40 or better uncorrected visual acuity in both eyes, correctable to 20/40 or better.  The examiner noted no other visual field defects or other abnormalities of the eyes, with the exception of the reported bilateral dryness and lattice degeneration.  Regarding the etiology of the Veteran's dry eyes, the examiner opined that this disorder was unrelated to the chemical injury in service, or any other disease, injury, or other incident of service.  The chemical injury was noted to have resolved without any residuals, according to the examiner.  The examiner stated that:  

Chemical burns do not cause dry eyes unless there is significant scarring of the eyelids or conjunctiva that cause the tear film to be unevenly distributed on the cornea.  This is not the case for this patient.  Chemical injury can also cause dry eyes if the lacrimal gland is scarred from the chemicals.  In this case, there would be significant other findings also such as the eyelid or conjunctiva scarring discussed above.  Thus, this patient's chemical injury did not cause his dry eyes.  The dry eyes are the cause of the light sensitivity.  The dry eyes are not treated adequately with artificial tears (Visine is not an artificial tear).  The reduced tear film noted in the remand request is due to the dry eyes.  Chemical injuries and dry eyes do not cause lattice degeneration.  

In a subsequent June 2016 addendum opinion, the examiner further opined that he could find no evidence in the service treatment records of onset of dry eyes or lattice degeneration during service; thus, it was less likely than not these disorders had their onset in service or were related to any disease, injury, or other incident of service.  

The Board finds the March 2008 and February 2016 VA opinion statements to be highly probative of the issue on appeal, as both opinions were based on physical examination of the Veteran as well as review of the claims file by competent experts.  In rendering their opinions, both examiners cited to evidence found within the record in discussing the likely etiology of the Veteran's current diagnoses.  The Board also finds these opinions uncontroverted in the record; no private examiner has suggested onset of a current eye disability during service, or as due to or resulting from an in-service disease, injury, or other incident of service.  In the absence of such competent evidence, service connection for bilateral eye disabilities must be denied.  

Finally, the Veteran has alleged his current disabilities of the eyes had their onset in service, or is the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, optic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for disabilities of either eye, claimed as residuals of chemical burns.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a disability of either eye, claimed as residuals of chemical burns, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


